Citation Nr: 1335758	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for cervical spine degenerative disc disease.

4.  Entitlement to service connection for cervicogenic headaches.

5.  Entitlement to service connection for right arm radiculopathy.

6.  Entitlement to service connection for a postoperative right shoulder rotator cuff tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's claimed PTSD to active service.

2.  The most probative evidence fails to link the Veteran's claimed low back disorder to active service.

3.  The most probative evidence fails to link the Veteran's claimed cervical spine degenerative disc disease to active service.

4.  The most probative evidence fails to link the Veteran's claimed cervicogenic headaches to active service.

5.  The most probative evidence fails to link the Veteran's claimed right arm radiculopathy to active service.

6.  The most probative evidence fails to link the Veteran's claimed postoperative right shoulder rotator cuff tear to active service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).

3.  The criteria for service connection for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for cervicogenic headaches have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for service connection for right arm radiculopathy have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for service connection for a postoperative right shoulder rotator cuff tear have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by March 2009 and July 2009 letters which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letters were sent prior to the initial adjudication of the Veteran's claim in October 2009.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment and personnel records, and records of his post-service VA and private treatment.

The Veteran was afforded VA compensation and pension examinations germane to his claimed disorders on appeal in August 2012.  These examination reports are adequate because the examiners based any opinions upon consideration of the Veteran's prior medical history, described the Veteran's symptoms in sufficient detail so that the Board's evaluations of the claimed disabilities would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Additionally, the VA examiners fully described any functional effects caused by the Veteran's claimed disorders.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In statements from the Veteran dated April 2009, July 2009 and October 2010-and in a February 2011 statement from his representative-the Veteran contends that his first in-service stressor was witnessing a sergeant raping a woman in horse stables at Fort Leonard Wood, Missouri, near his guard post at approximately 2:00 AM; firing a "warning shot" at the sergeant when he "attempted to run over me;" and then being restricted to barracks after the military police informed him that the apprehended sergeant had threatened to murder him and was serious about the threat.

As his second stressor, the Veteran asserted in July 2009 and March 2011 that the Baader Meinhof Gang had attacked and killed several guards at a nuclear base in Kaserne, West Germany, during an ammunition burn in September 1976.  The Veteran stated that he was serving on guard duty at the time, that he received hostile fire, and that the authorities "didn't believe me and reported me to the psychiatrist after I made several reports of shootings."

The Board notes that despite multiple attempts by the RO, most recently in January 2013, verification of the Veteran's reported witnessing of a rape, weapon discharge, and subsequent murder threat, has not been obtained.  The RO issued a Formal Finding to this effect in November 2011.  Because 38 C.F.R. § 3.159(c)(2) stipulates that a Federal department or agency must advise VA that the requested records do not exist, or that the custodian does not have them, before VA may conclude that no further efforts are required to obtain the requested records, the Board finds that it would be premature to conclude that the Veteran's reported stressors did not occur.  Furthermore, the August/September 2013 VA examiner concluded that "this veteran presented with consistencies that match up across documents which present evidence that [the] veteran's being honest in his self-report."  Consequently, notwithstanding the unusual circumstances of his reported stressors and the absence of verification, the Board assumes for the purpose of this claim that they occurred.

Upon review of the record, the Board finds that service connection for PTSD is not warranted because the most probative evidence shows that his psychiatric disability is best characterized as primary insomnia, for which the RO granted him service connection in a January 2013 rating decision as of August 26, 2008-the date of his claim for service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Specifically, the August/September 2013 VA examiner opined, after reviewing the claims file and conducting a full PTSD examination and interview of the Veteran, that:

[The] Veteran does not meet DSM-IV TR criteria for PTSD diagnosis.  He does meet DSM-IV TR criteria for Primary Insomnia.  Veteran's Primary Insomnia is at least as likely as not related to his reported in-service stressors....[because he] did report increased sleep disturbances after the Army.  Furthermore, veteran's presentation today is consistent with completed psychiatric notes, completed mental health history note, and other records, suggesting a straightforward and genuine presentation.

The Board finds that the August/September 2013 VA examiner's diagnosis and rationale warrant greater probative weight than his treating VA physician's diagnoses of PTSD and major depressive disorder, based on their respective analyses.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).  Here, the treating VA physician provided a diagnosis of PTSD "(military and non military)" and major depressive disorder on multiple occasions-including in August 2008, October 2008, January 2009, and April 2009-but the basis that he provides for his conclusions includes a mere notation that "There is also trauma from the military," and a discussion of the Veteran's current symptoms, which include poor sleep, problems with sleep initiation, nightmares, night sweats, intrusive thoughts, depressed mood, decreased energy and poor concentration.  Because the August/September 2013 VA examiner considered the Veteran's pertinent history with greater specificity, reviewed the treating VA physician's findings and conclusions as part of the claims file, and evaluated the applicability of each of the distinct criteria for a diagnosis of PTSD in a thorough report, the Board concludes that his opinion and rationale warrant greater probative weight than the treating VA physician's findings.  Likewise, the Board finds that the August/September 2013 VA examiner's opinion warrants greater probative weight than the Veteran's own contention that he has PTSD, based on the examiner's greater knowledge and expertise, as well as the complexity involved in diagnosing that disorder.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the Board finds that the Veteran's claimed psychiatric disorder is best characterized as primary insomnia.

The Board further finds that service connection for PTSD is not warranted under 38 C.F.R. § 3.304(f)(1) because the Veteran was not diagnosed with PTSD during service.  Furthermore, the other presumptions under 38 C.F.R. § 3.304(f) are likewise inapplicable in this case because, as discussed above, the most probative evidence shows that the Veteran does not have PTSD.

The most probative evidence of record shows that the Veteran's psychiatric disorder is best characterized as primary insomnia, and VA has already granted service connection for it.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue of entitlement to service connection for PTSD is denied.

Low Back Disorder

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption is inapplicable in this case because the Veteran was not diagnosed with arthritis for any claimed disability-including of the low back, neck, or right shoulder-to a degree of 10 percent within one year from the date of termination of service.

The Veteran contends in a July 2009 statement that "while on guard duty I slipped, fell or was shot off of [a] burm.  I fell approximately twenty feet down a slope of rocks[,] injuring myself," thereby incurring his back disorder.  He provided a similar statement in April 2009.

The Veteran's service treatment records include no diagnosis or treatment of a low back disorder.  In Reports of Medical History dated November 1976 and December 1976, the Veteran reported having recurrent back pain.  In Reports of Medical Examinations dated November 1976 and December 1976, clinicians found that the Veteran's spine and other musculoskeletal system were normal.

After service, in February 2009, the Veteran sought VA treatment for low back pain which he reported began in the late 1980's (i.e., after service).  The VA chiropractor reviewed the results of a September 2008 MRI of the Veteran's lumbar spine and a November 2008 MRI of his thoracic spine, and diagnosed Scheurmann's Disease (uneven growth of the vertebrae) of the lower thoracic spine, focal ankylosis of the left sacroiliac spine due to sacroiliitis, and lumbar spondylosis and L5 transition segment resulting in right lower extremity radiculopathy.  In June 2009, the Veteran told his VA chiropractor that he fell off of a ladder and hit the back of his head on a concrete sidewalk in March 2009.

VA provided the Veteran with a compensation and pension examination of his low back disorder in August 2012.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that:

Review of the veteran's service medical records reveals no documentation of evaluation or treatment of acute or chronic back pain.  The 12/01/1976 separation medical examination report documents normal spine and neurological examinations.  It is more likely than not the veteran's current thoracolumbar spine condition is due to chronic degenerative changes associated with aging; thoracic juvenile osteochondrosis; genetically mediated lumbar developmental anomalies and sacroiliitis that preceded his military service.

Based on a thorough review of the foregoing, the Board finds that the August 2012 VA examiner's opinion is the most probative of record.  The VA examiner's opinion constitutes competent medical evidence because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the Board finds that the VA examiner's etiological opinion is credible based on its internal consistency and his duty to provide truthful opinions.  The Board further finds that the VA examiner's opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's history shows that his low back condition is most likely unrelated to service.

Moreover, the Board finds that the August 2012 VA examiner's determination that the Veteran's current thoracolumbar spine condition is in part due to his thoracic juvenile osteochondrosis and genetically mediated lumbar developmental anomalies and sacroiliitis that preceded his military service supports the Board's determination that service connection for a low back disorder is not warranted because congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  While the Board recognizes that such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability, such is not the case here because the Veteran's November 1976 and December 1976 Reports of Medical Examination showed that the Veteran's spine and other musculoskeletal system were normal during and at separation from service, and no in-service clinician ever diagnosed the Veteran with any low back disability.  See VAOPGCPREC 82-90; see also Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  Aggravation may not be conceded where, as here, the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2013).

Furthermore, the Board finds that the Veteran's own lay statements linking his low back disorder to service are not entitled to any probative weight because under the circumstances of this particular case he is not competent to opine on the relationship between such complex medical disorders and service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran is competent to report that he has low back pain.  However, because disorders of the spine involve complex medical questions and the interpretation of medical literature and objective medical tests, the Veteran is not competent to render a nexus opinion on those matters.  Woehlaert, 21 Vet. App. at 462.  Consequently, the Veteran's lay statements asserting a nexus do not constitute a competent medical nexus opinion.  Moreover, even if the Veteran's lay nexus opinion were held competent in this case, the Board finds that its probative value is outweighed by the August 2012 VA examiner's opinion based on his greater medical expertise and ability to interpret MRI results.

Additionally, to the extent that the Veteran asserts chronic low back symptoms since service, the Board finds that this allegation is outweighed by the evidence of record.  38 C.F.R. § 3.303(b).  Specifically, as discussed above, the Veteran told his treating VA clinician in February 2009 that his low back pain began in the late 1980's, which is approximately a decade after his separation from service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, clinicians found that the Veteran's spine and other musculoskeletal systems were normal in Reports of Medical Examinations dated November 1976 and December 1976.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Consequently, the Board finds that the Veteran's report of ongoing low back pain since service lacks credibility.

In sum, the Board finds that the most probative evidence fails to link the Veteran's low back disorder to service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.

Cervical Spine Degenerative Disc Disease with Cervicogenic Headaches and Right Arm Radiculopathy

The Veteran contends in an April 2009 statement that during his service in Fulda, West Germany prior to October 1976, "a rock dislodged from a bell tower of a bombed out church [and] fell on me[,] hitting me on the back of my neck[,] knocking me down to the ground[, and] rendering me unconscious.  After I regained [consciousness], I informed my sergeant.  I was not taken to hospital but I was checked eventually sometime in November."  The Veteran reports that "since that day in [1976], I have not been able to perform physically as I was before the accident."  The Veteran again reported this in-service neck injury in a July 2009 statement.

In July 2009 statements, the Veteran asserted that his headache and right arm disorders are secondary to his neck injury.  He added that his right arm disorder is also secondary to his back injury.

The Veteran's service treatment records include no diagnosis or treatment of a cervical spine, headache, or right arm radiculopathy disorder.  In a November 1976 Report of Medical History, the Veteran reported having swollen or painful joints and frequent or severe headaches; in a December 1976 Report of Medical History, the Veteran denied having those symptoms.  In Reports of Medical Examinations dated November 1976 and December 1976, clinicians found that the Veteran's upper extremities, spine and other musculoskeletal and neurologic systems were all normal.

After service, in August 2008, the Veteran sought treatment from a VA physician for chronic neck pain, which the Veteran reported was due to part of a bell tower falling onto the back of his neck.  The Veteran repeated this contention to VA clinicians in October 2008 and January 2009, and asserted that he has had neck pain and headaches ever since; he also reported experiencing neck pain radiating into his right arm.  In October 2008, a VA radiologist found that an MRI of the Veteran's cervical spine showed multilevel degenerative changes, worse at C4-C5 and C5-C6.  In February 2009, a VA chiropractor diagnosed the Veteran with degenerative disc disease and degenerative joint disease throughout the cervical spine, resulting in right upper extremity radiculopathy and muscle atrophy; and cervicogenic headaches.

In June 2009, the Veteran told his VA chiropractor that he fell off of a ladder and hit the back of his head on a concrete sidewalk in March 2009.

VA provided the Veteran with a compensation and pension examination of his cervical spine and associated disorders in August 2012.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that, based on the in-service clinician's December 1976 Report of Medical Examination determinations that the Veteran's spine and neurological examinations were normal, it is more likely than not that the Veteran's current cervical spine condition is due to chronic degenerative changes associated with aging.  Also based on that December 1976 Report, the August 2012 VA examiner concluded that it is less likely than not that the Veteran's headaches were incurred in or caused by a claimed in-service injury, event, or illness; rather, it is more likely than not that they are due to his chronic cervical degenerative disc disease.

Based on a thorough review of the foregoing, the Board finds that the August 2012 VA examiner's opinion is the most probative of record.  The VA examiner's opinion constitutes competent medical evidence because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the Board finds that the VA examiner's etiological opinion is credible based on its internal consistency and his duty to provide truthful opinions.  The Board further finds that the VA examiner's opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's history shows that his cervical spine and associated disorders are most likely unrelated to service.

Furthermore, the Board finds that the Veteran's own lay statements linking his cervical spine degenerative disc disease with cervicogenic headaches and right arm radiculopathy to service are not entitled to any probative weight because under the circumstances of this particular case he is not competent to opine on the relationship between such complex medical disorders and service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran is competent to report that he has cervical spine pain, headaches, and right arm pain.  However, because spinal and neurological disorders involve complex medical questions and the interpretation of medical literature and objective medical tests, the Veteran is not competent to render a nexus opinion on those matters.  Woehlaert, 21 Vet. App. at 462.  Consequently, the Veteran's lay statements asserting a nexus do not constitute competent medical nexus opinions.  Moreover, even if the Veteran's lay nexus opinions were held competent in this case, the Board finds that their probative value is outweighed by the August 2012 VA examiner's opinion based on his greater medical expertise and ability to interpret MRI results.

Additionally, to the extent that the Veteran asserts chronic cervical spine symptoms since service, the Board finds that this allegation is outweighed by the evidence of record.  38 C.F.R. § 3.303(b).  Specifically, the Veteran denied such symptoms in his December 1976 Report of Medical History, and clinicians found that the Veteran's upper extremities, spine and other musculoskeletal and neurologic systems were all normal in Reports of Medical Examinations dated November 1976 and December 1976.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006).

Finally, service connection for cervicogenic headaches and right arm radiculopathy as secondary to cervical spine degenerative disc disease and/or a low back disorder is not warranted because service connection is not in effect for either cervical spine degenerative disc disease or a low back disorder.  38 C.F.R. § 3.310.

In sum, the Board finds that the most probative evidence fails to link the Veteran's cervical spine degenerative disc disease, cervicogenic headaches, and right arm radiculopathy to service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issues is denied.

Postoperative Right Shoulder Rotator Cuff Tear

The Veteran contends in an April 2009 statement that he injured his shoulder when he fell for twenty feet off of an ammunition dump burm in service in October 1976.

In a July 2009 statement, the Veteran asserted that his right shoulder disorder is secondary to his neck and back disorders, and that those disorders caused a tear in his rotator cuff by exacerbating a shoulder injury which he incurred while "qualifying for [his] hand grenade medal."

The Veteran's service treatment records include no complaints, diagnosis or treatment of a right shoulder disorder.  In Reports of Medical History dated November 1976 and December 1976, the Veteran denied ever having a painful or "trick" shoulder.  In Reports of Medical Examinations dated November 1976 and December 1976, clinicians found that the Veteran's upper extremities and other musculoskeletal systems were normal.

After service, in August 2008, the Veteran sought treatment from a VA physician for right shoulder pain.  The Veteran reported that he had been experiencing right shoulder pain for two weeks, and had been working as a painter with lots of overhead use of his right arm.  The VA physician diagnosed the Veteran with shoulder pain, and opined that it was "likely due to rotator cuff inflammation from overhead work."

In June 2009, a private physician, Luke Burton, MD, performed an MRI on the Veteran's right shoulder and diagnosed a full-thickness rotator cuff tear involving the anterior fibers of the supraspinatus, including approximately 2 centimeters (cm) of tendinous retraction with moderate muscle atrophy of the supraspinatus.  Dr. Burton also diagnosed moderate osteoarthritis of the acromioclavicular joint.  Later in June 2009, another private physician, Dr. Craig Duhon, MD, performed a surgical right rotator cuff repair.  Dr. Duhon's pre-operative diagnoses were rotator cuff tear of the right shoulder, impingement syndrome, and acromioclavicular arthropathy; the post-operative diagnoses were a large tear of the supraspinatus tendon with retraction, impingement syndrome, subacromial bursitis, exostosis of the greater tuberosity, and acromioclavicular arthropathy of the right shoulder.  The Veteran continued to receive post-operative treatment for his right shoulder through July 2009, including private physical therapy from Janet Moeller, Sports Physical Therapist (SPT), and Leilani Tieman, Physical Therapist (PT).

Based on a thorough review of the foregoing, the Board finds that the August 2008 VA physician's opinion is the most probative of record.  The VA physician's opinion constitutes competent medical evidence because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the Board finds that the VA physician's etiological opinion is credible based on its internal consistency and his duty to provide truthful opinions.  The Board further finds that the VA physician's opinion is most probative because he considered the Veteran's reported medical history and provided an unequivocal and conclusive opinion completely consistent with that history.

Furthermore, the Board finds that the Veteran's own contentions of ongoing right shoulder problems since service, or otherwise linking his right shoulder disorder to service, are not entitled to any probative weight because they lack credibility.  38 C.F.R. § 3.303(b).  Specifically, as discussed above, the Veteran told his treating VA clinician in August 2008 that his right shoulder pain began two weeks earlier, and that he had been working as a painter with lots of overhead use of his right arm; the Veteran did not suggest any relationship between his right shoulder pain and service to his treating VA physician.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Additionally, the Veteran denied ever having a painful or "trick" shoulder in November 1976 and December 1976 Reports of Medical History, and clinicians found that the Veteran's upper extremities and other musculoskeletal systems were normal in Reports of Medical Examinations dated November 1976 and December 1976.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006).  Consequently, the Board finds that the Veteran's report of ongoing right shoulder pain since service lacks credibility.

Finally, service connection for a right shoulder disorder as secondary to cervical spine degenerative disc disease and/or a low back disorder is not warranted because service connection is not in effect for either cervical spine degenerative disc disease or a low back disorder.  38 C.F.R. § 3.310.

In sum, the Board finds that the most probative evidence fails to link the Veteran's right shoulder disorder to service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.


ORDER

Service connection for PTSD is denied.

Service connection for a low back disorder is denied.

Service connection for cervical spine degenerative disc disease is denied.

Service connection for cervicogenic headaches is denied.

Service connection for right arm radiculopathy is denied.

Service connection for a postoperative right shoulder rotator cuff tear is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


